PER CURIAM.
The appellee concedes that the trial judge erred in entering “downward departure” sentences in three felony prosecutions without reasons therefore. Herrin v. State, 568 So.2d 920 (Fla.1990); Barbera v. State, 505 So.2d 413 (Fla.1987), receded on other grounds, Pope v. State, 561 So.2d 554 (Fla.1990); State v. Fields, 602 So.2d 981 (Fla. 3d DCA 1992). We therefore reverse the sentences under review, vacate appellant’s pleas which were entered in exchange for the reduced sentences and return this matter to the trial court for further proceedings on the original informations.
Reversed and remanded with directions.